(Por la Corte, a propuesta del
Juez Asociado Sr. 'Wolf.)
Por cuanto, examinados los autos de ellos se desprende que no es cierto que los apelantes dejaran de hacer gestiones oportunamente ante este Tribunal para radicar la transcripción de autos, puesto que por el contrario solicitaron distintas prórrogas que les fueron concedidas;
Por CUANTO, aun suponiendo que no se hubieran solicitado y con-cedido las ameritadas prórrogas para radicar la transcripción, ésta fué presentada el 16 de mayo, 1938, mientras que por el contrario, la moción para desestimar no fué archivada hasta el 8 de junio del año en curso, y de acuerdo con la Regla 58 de este Tribunal, “si la copia de los autos no fuere presentada dentro del término prescrito, puede desestimarse la apelación al hacerse una moción en tal sen-tido previa notificación de la misma,” mas “si la copia de los autos ha sido presentada a la fecha en que se haga tal notificación, este hecho constituirá una contestación eficaz a la referida moción, aun en el caso de- que dicha copia no se hubiere presentado dentro del término prescrito”;
Por Cuanto, no estamos convencidos de que la apelación inter-puesta por los demandados sea frívola ni que éstos no han desple-gado la debida diligencia:
Por tanto, no ha lugar a la desestimación solicitada.